Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the use of our report dated December 26, 2012, on the financial statements of Wally World Media, Inc. as of September 30, 2012, and for the period from May 17, 2012 (inception) to September 30, 2012 included herein on the registration statement of Wally World Media, Inc. on Form S-1 and to the reference to our firm under the heading “Experts” in the prospectus. /s/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida December 26, 2012 2orporate Blvd., Suite 240 • Boca Raton, FL 33431-7328 Phone: (561) 995-8270 • Toll Free: (866) CPA-8500 • Fax: (561) 995-1920 www.salbergco.com • info@salbergco.com Member National Association of Certified Valuation Analysts • Registered with the PCAOB Member CPAConnect with Affiliated Offices Worldwide • Member AICPA Center for Audit Quality
